        Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 1 of 26 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


 DEEANN THORNE, on behalf of herself and all
 others similarly situated

                         Plaintiff,
                                                           CLASS ACTION COMPLAINT
                 v.
                                                             JURY TRIAL DEMANDED
 SQUARE, INC. and SUTTON BANK,

                         Defendants.



         Deeann Thorne, Plaintiff herein, by her attorneys, brings the following Class Action

Complaint on behalf of herself and all others similarly situated and alleges and complains of

Defendants as follows:

                                  PRELIMINARY STATEMENT

   1.        Plaintiff is a victim of electronic fraud.

   2.        The perpetrator, who is unknown to Plaintiff, fraudulently misrepresented themselves

online in a successful effort to obtain Plaintiff’s Cash App payment information which they used

to charge and withdraw roughly $3,000.00 from Plaintiff’s account.

   3.        Plaintiff disputed the charges with Defendants Square, Inc. and, through Square, Inc.,

with Defendant Sutton Bank.

   4.        Defendants’ error resolution procedures violate the Electronic Funds Transfer Act’s

dispute process provisions in a variety of ways.

   5.        First, Defendants unlawfully require a host of information to be provided as a

condition precedent of opening or investigating a dispute or resolving a dispute in a consumer’s




                                                    1
        Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 2 of 26 PageID #: 2




favor. The EFTA requires that a bona fide investigation be conducted once a bare minimum of

information is provided by the consumer.

   6.         Second, Defendants’ error resolution process violates the EFTA by explicitly placing

the burden of proving the unauthorized transfer on the consumer (and denying disputes on

grounds that the consumer has not met his or her burden of proving that the transaction was

unauthorized). The EFTA requires the opposite, providing that Defendants are liable for

allegedly unauthorized disputes where Defendants cannot show that the transaction was in fact

authorized.

   7.         Third, Defendants’ error resolution process also violates the EFTA because

Defendants deny claims without providing any explanation or providing to the consumer the

documents Defendants reviewed during the investigation. Both an explanation of the denial and

a notice of the right to request these materials are required under the statute.

   8.         Plaintiff brings claims against Defendants for violations of the Electronic Fund

Transfer Act (“EFTA”), 15 U.S.C. § 1693, et seq., and New York General Business Practice §

349 (“NYGBL § 349”).

                                  JURISDICTION AND VENUE

   9.         The Court has jurisdiction pursuant to 15 U.S.C. § 1693m and 28 U.S.C. § 1331.

   10.        The Court also has jurisdiction over this civil action pursuant to 28 U.S.C. § 1332(d)

because it is brought as a class action, on behalf of a Class of over 100 Class Members, whose

claims aggregate in excess of $5 million, and which includes members whose state citizenship is

diverse from that of Defendants.

   11.        Jurisdiction over Plaintiff’s claim for declaratory relief is conferred by 28 U.S.C. §

2201.




                                                   2
     Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 3 of 26 PageID #: 3




   12.     Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C. § 1367.

   13.     Venue is proper in this District because a substantial part of the events and

occurrences underlying this litigation occurred within this District, and Defendants regularly

conduct business here.

                                            PARTIES

   14.     Plaintiff is a natural person and citizen of New York residing in Brooklyn, NY.

   15.     Plaintiff is a “consumer” as defined by the EFTA, 15 U.S.C. § 1693a(6). The

accounts at issue were used for personal, family, or household purposes.

   16.     Defendant Sutton Bank is a state chartered banking association and is chartered and

located in Ohio.

   17.     Defendant Sutton Bank was, at all times relevant to this Complaint, a financial

institution as defined by the EFTA, 15 U.S.C. § 1693a(9).

   18.     Defendant Square, Inc. is an American financial services, merchant services

aggregator, and mobile payment company.

   19.     Defendant Square, Inc. is a financial institution as defined by the EFTA, 15 U.S.C. §

1693a(9) in its own right and/or as the agent of Defendant Sutton Bank.

                                             FACTS

   20.     Cash App is a popular mobile payment software application offered by Defendant

Square, that facilitates sending and receiving money.

   21.     Many Cash App users fund their purchases out of a prepaid debit card that is offered

by Square and its partner, Defendant Sutton Bank. Square refers to the card as the Cash Card.




                                                3
     Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 4 of 26 PageID #: 4




   22.      “Sutton Bank is the issuer of the Square Prepaid debit card which acts as an access

device to funds held within the Square Cash App, maintained by Square INC.”

https://www.suttonbank.com/services-tools/tools/prepaid-card-support.html.

   23.      There are approximately 30 million active Cash App users, and approximately 7

million of them have a Cash Card. See, e.g.https://www.businessinsider.com/square-cash-app-

fueled-q2-performance-2020-

8#:~:text=Square%20revealed%20that%20its%20peer,over%2Dyear%20(YoY).

   24.      Square’s total revenue from the Cash App subscriptions and services, including the

Cash Card, was over $ 1.1 billion in 2019.

   25.      Square and Sutton have arranged for Square to control central and basic aspects of

the Cash Card, including all consumer-facing functions.

   26.      When a consumer using the Cash Card account via Cash App is defrauded or

otherwise disputes a transaction, it is Square that handles the dispute process.

https://www.suttonbank.com/services-tools/tools/prepaid-card-support.html.

   27.      Customers are directed by Sutton to contact Square Cash if their card has been lost or

stolen or if someone has transferred or may transfer funds from their Card Account without their

permission. Id

   28.      Indeed, Sutton Bank refers Cash Card users to Square for all customer service,

account, IT, fraud, and technical issues. Id.

   29.      And according to Sutton Bank’s website, Cash App transaction history and bank

statements are available through the Cash App and not Sutton Bank. Id.

   30.      At no time during the dispute process does Square direct consumers to Sutton Bank

or to any alternative dispute process available through Sutton Bank.




                                                 4
     Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 5 of 26 PageID #: 5




   31.      At all relevant times, Plaintiff maintained (and has continued to maintain) a Cash

App account and a Cash Card.

   32.      As Defendants are well aware, fraudulent scams in which criminals pose as

legitimate sellers and/or cash app representatives are extraordinarily common on Cash App. See,

e.g. https://www.suttonbank.com/services-tools/tools/prepaid-card-support.html;

https://www.nytimes.com/2020/10/11/technology/fraud-payment-apps.html;

https://myfox8.com/news/cash-app-scam-could-wipe-out-your-bank-account/;

https://www.consumer.ftc.gov/articles/mobile-payment-apps-how-avoid-scam-when-you-use-

one; https://www.azfamily.com/news/investigations/3_on_your_side/cash-app-scam-leaves-

valley-woman-homeless/article_7d9611d4-0983-11eb-bb6a-e372e209486e.html

   33.      Plaintiff is the victim of one such Cash App scam.

   34.      Specifically, on July 3, 2020 Plaintiff used her Cash App mobile payment account,

funded by her Cash Card account, to purchase a dress from Shane Justin Collections, which is a

tradename used by DareToBeVintage, LLC.

   35.      Shane Justin Collections is a known women’s clothing boutique.

   36.      To make her purchase, Plaintiff attempted to visit Shane Justin Collection on

Instagram, an online social media site.

   37.      To this end, Plaintiff visited an online store on Instagram called

“@shanejustincollections”.

   38.      “@shanejustincollections” turned out to be a fraudulent Instagram page constructed

to deceive shoppers into believing they were buying from the real Shane Justin Collections.

   39.      Plaintiff, believing she was purchasing the goods shown on her screen, paid the

fraudulent online store $120.00 for a dress.



                                                 5
     Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 6 of 26 PageID #: 6




   40.      The ‘store’ then responded to her that they were experiencing technical difficulties

with Cash App and asked Plaintiff if they could ‘request’ the funds from her account.

   41.      Plaintiff agreed and the fraudulent online store then promptly withdrew roughly

$3,000.00 from Plaintiff’s Cash App/Cash Card account.

   42.      Plaintiff disputed the transaction with Defendants immediately, that same day, by

initiating a complaint through Cash App.

   43.      Defendants responded via a form, boilerplate text message, which was a standardized

communication routinely used by Defendants when dealing with consumer disputes.

   44.      Defendants stated that “to open a Cash Card dispute,” Plaintiff was required to

provide a laundry list of “required information” and stating that “once you provide the required

information in its entirety, we can open a dispute claim.”

   45.      Specifically, Defendants sent the following communication:




                                                 6
Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 7 of 26 PageID #: 7




                                 7
Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 8 of 26 PageID #: 8




                                 8
     Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 9 of 26 PageID #: 9




   46.      Plaintiff immediately provided the requested information via text message.

   47.      Defendants responded with a form response from “Ella with the Cash Support team”

that same day that thanked Plaintiff for the information provided and demanded still more

information (this time regarding the security settings on her phone, whether anyone else had

access to her device, etc., and stating that Cash App could not investigate or review her claim

unless this additional information was provided).

   48.      Specifically, the form follow-up text stated:




                                                 9
Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 10 of 26 PageID #: 10




                                  10
Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 11 of 26 PageID #: 11




                                  11
    Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 12 of 26 PageID #: 12




    49.     Plaintiff responded on July 6, 2020 by reiterating that she was the victim of fraud,

stating:




    50.     Defendant Square responded on July 9, 2020 (“the Non-Reasoned Denial”), denying

the claim with a form response that did not state a reason or disclose Plaintiff’s right to copies of

the documents used during the investigation, stating:




                                                 12
    Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 13 of 26 PageID #: 13




   51.      On July 9, 2020, Plaintiff provided Defendants with all of the additional information

requested on July 6, 2020 (confirming, inter alia, that she had security features activated and that

no one else had access to the device).

   52.      Defendants responded on July 10, 2020, with a form denial of claim which stated,

inter alia, that “we do not have enough evidence to determine the activity was unauthorized and

have denied your claim” (the “Burden-Is-On-The-Consumer Form Denial”). Specifically, its

form response read as follows:




                                                 13
Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 14 of 26 PageID #: 14




                                  14
    Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 15 of 26 PageID #: 15




    53.      The Burden-Is-On-The-Consumer Form Denial does not provide a legitimate reason

for denying the dispute and does not provide notice of Plaintiff’s right to investigatory materials.

    54.      Defendants have thus refused to refund Plaintiff the $3,000 that was drained from her

account as a result of fraud.

    55.      Given the wide spread use of Cash App and the Cash Card, and the ever growing

prevalence of fraudulent schemes occurring on this platform, the pattern and practice of unlawful

conduct set forth herein--which involves improper dispute processing via means of common

policies and automated, boilerplate communications impacts thousands, and potentially millions,

of consumers.

                                      CLASS ALLEGATIONS

    56.      Plaintiff brings this claim on behalf of herself, and on behalf of all other persons

similarly situated, pursuant to Fed. R. Civ. P. 23.

    57.      Plaintiff seeks to represent a nationwide EFTA Class and a New York State GBL 349 Class

(collectively, “the Classes”).

    58.      The EFTA Class is defined as all persons in the United States who:

            a. have or had an account with Cash App within one year prior to filing of this

                 action; and

            b. who have a Cash Card or other similar card offered to Cash App customers by

                 Defendants (or who had such a card within one year prior to filing of this action);

                 and

            c. who filed a dispute regarding an allegedly unauthorized transfer in the past year;

                 and




                                                   15
Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 16 of 26 PageID #: 16




      d. who were (i) sent in response one or more communications that required that the

         person provide dispute information beyond the dispute information explicitly

         referenced in 15 U.S.C. Sec. 1693f(a) as a condition of accepting, opening,

         investigating or successfully resolving the dispute in the consumer’s favor; or (ii)

         whose dispute was denied based on the stated grounds that Defendants did not

         have enough information or evidence to determine that the activity was

         unauthorized; or (iii) whose dispute denial failed to include an explanation and/or

         a notice regarding the consumer’s right to documents used during the

         investigation.

59.   The New York GBL 349 Class is defined as all persons in New York State who:

      a. have or had an account with Cash App within one year prior to filing of this

         action; and

      b. who have a Cash Card or other similar card offered to Cash App customers by

         these two Defendants (or who had such a card within one year prior to filing of

         this action); and

      c. who filed a dispute regarding an allegedly unauthorized transfer in the past three

         years; and

      d. who were (i) sent in response one or more communications that required that the

         person provide dispute information beyond the dispute information explicitly

         referenced in 15 U.S.C. Sec. 1693f(a) as a condition of accepting, opening,

         investigating or successfully resolving the dispute in the consumer’s favor; or (ii)

         whose dispute was denied based on the stated grounds that Defendants did not

         have enough information or evidence to determine that the activity was




                                          16
    Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 17 of 26 PageID #: 17




                 unauthorized; or (iii) whose dispute denial failed to include an explanation and/or

                 a notice regarding the consumer’s right to documents used during the

                 investigation.



    60.     Excluded from the Classes is anyone employed by counsel for Plaintiff in this action

and any Judge to whom this case is assigned, as well as his or her immediate family and staff.

                                             Numerosity

    61.     As set forth above, there are millions of people who use both Cash App and the Cash

Card.

    62.     As set forth above, fraud on Cash App, including with regard to consumers that fund

their purchases via a Cash Card, is prevalent and growing.

    63.     As set forth above, when responding to these disputes Defendants use standardized

communications that Plaintiff alleges violate the law.

    64.     These standardized communications reflect generalized policies and procedures that

Plaintiff alleges violate the law.

    65.     Thus, there are undoubtedly many thousands of customers that have already been

victims of Defendants’ unlawful communications, policies and practices.

    66.     And there are millions of consumers that will be subject to these unlawful

communications, policies and practices in the future.

    67.     As such, the Classes are sufficiently numerous that joinder of all members is

impracticable.

    68.     Although the exact number of members of the Classes and their addresses are

unknown to Plaintiff, they are readily ascertainable from Defendants’ records.




                                                  17
    Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 18 of 26 PageID #: 18




                          Existence and Predominance of Common Questions

   69.     Common questions of law and fact exist as to Plaintiff and all members of the

Classes and predominate over questions affecting only individual members of the Classes.

   70.     These common questions include:

           a. Whether the requirements that Defendants impose upon consumers wishing to

              dispute a transaction as a condition of accepting, opening, investigating or

              successfully resolving the dispute in the consumer’s favor are unlawful under the

              EFTA and/or New York law.

           b. Whether Defendants’ denial of disputes on the stated grounds that Defendants do

              not have enough information or evidence to determine that the activity was

              unauthorized is unlawful under the EFTA and/or New York law.

           c. Whether Defendants’ denial of disputes without providing an explanation and/or

              the statutorily required notice regarding the consumer’s right to investigatory

              documents is unlawful under the EFTA and/or New York law.

                                            Typicality

   71.     Plaintiff’s claims are typical of the claims of the Classes because Plaintiff is a

member of the Classes and is subject to the same unlawful conduct as other members of the

Classes.

   72.     Thus, Plaintiff’s claims—based on the same facts and legal theories as the claims of

all other members of the Classes—are typical of the claims of the Classes.




                                                18
    Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 19 of 26 PageID #: 19




                                             Adequacy

   73.      Plaintiff will fairly and adequately represent the interests of the members of the

Classes. Her interests do not conflict with the interests of the members of the Classes they seek

to represent.

   74.      Plaintiff has retained counsel experienced in prosecuting class actions and in

consumer protection matters. There is no reason why Plaintiff and her counsel will not

vigorously pursue this matter.

                                            Superiority

   75.      A class action is superior to other available means for the fair and efficient

adjudication of the claims at issue.

   76.      The damages suffered by each individual member of the Classes may be limited.

Damages of such magnitude are small given the burden and expense of individual prosecution of

the complex and extensive litigation necessitated by Defendants’ conduct.

   77.      Further, it would be virtually impossible for each individual member of the Classes

to redress the wrongs done to them. Even if the members of the Classes themselves could afford

such individual litigation, the court system could not.

   78.      Individualized litigation presents a potential for inconsistent or contradictory

judgments. Individualized litigation increases the delay and expense to all parties and the court

system presented by the complex legal and factual issues of the case.

   79.      By contrast, the class action device presents far fewer management difficulties and

provides the benefits of single adjudication, economy of scale, and comprehensive supervision

by a single court.

   80.      In the alternative, the Classes may be certified because:




                                                 19
    Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 20 of 26 PageID #: 20




            a. the prosecution of separate actions by the individual members of the Classes

                would create a risk of inconsistent or varying adjudication with respect to

                individual members of the Classes which would establish incompatible standards

                of conduct for Defendants;

            b. the prosecution of separate actions by individual members of the Classes would

                create a risk of adjudications with respect to them which would, as a practical

                matter, be dispositive of the interests of other members of the Classes not parties

                to the adjudications or substantially impair or impede their ability to protect their

                interests; and

            c. Square, Inc. and Sutton Bank has acted or refused to act on grounds generally

                applicable to the Classes, thereby making appropriate final and injunctive relief

                with respect to the members of the Classes as a whole.

                                 FIRST CLAIM FOR RELIEF
                    (Electronic Fund Transfers Act, 15 U.S.C. § 1693 et seq.)

    81.      Plaintiff repeats and re-alleges each of the foregoing paragraphs of this Complaint as

if fully set forth herein.

    82.      The EFTA places sharp limitations on consumer liability for unauthorized

transactions. For example, “If the consumer notifies the financial institution within two business

days after learning of the loss or theft of the access device, the consumer’s liability shall not

exceed the lesser of $50 or the amount of unauthorized transfers that occur before notice to the

financial institution.”. 12 CFR Sec. 1005.6 (“Liability of consumer for unauthorized transfers”).

See, 15 U.S. Code § 1693g (“Consumer liability”).




                                                  20
    Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 21 of 26 PageID #: 21




   83.       Pursuant to the EFTA, 15 U.S.C. Sec. 1693f(a), Defendants must conduct an

investigation of an authorized transaction once the consumer provides a minimum of

information.

   84.       Specifically, the statute provides in relevant part that:


                [O]nce the consumer provides oral or written notice in which the consumer --

                (1) sets forth or otherwise enables the to identify the name
                and account number of the consumer;
                (2) indicates the consumer’s belief that the documentation, or, . . .
                the consumer’s account, contains an error and the amount of such error; and
                (3) sets forth the reasons for the consumer’s belief (where applicable) that
                an error has occurred,
                the financial institution shall investigate the alleged error, determine
                whether an error has occurred, and report or mail the results of such
                investigation and determination to the consumer within ten business days.
                Thus, once the account holder provides (1) the name and account number
                of the consumer; (2) indicates a belief that there is an error and (3) sets
                forth the reasons for the belief that there is an error, Defendants must
                (“shall”) investigate.

         15 U.S.C. Sec. 1693f –Error Resolution.

   85.       The EFTA, Section 1693(f) defines “errors” broadly:

                (f) ACTS CONSTITUTING ERROR.--For the purpose of this section, an
                error consists of--
                (1) an unauthorized electronic fund transfer;
                (2) an incorrect electronic fund transfer from or to the consumer's account;
                (3) the omission from a periodic statement of an electronic fund transfer
                affecting the consumer's account which should have been included;
                (4) a computational error by the financial institution;
                (5) the consumer's receipt of an incorrect amount of money from an
                electronic terminal;
                (6) a consumer's request for additional information or clarification
                concerning an electronic fund transfer or any documentation required by
                this title; or
                (7) any other error described in regulations of the Bureau.

    See also, Regulation E, 12 C.F.R. § 1005.33 (“Procedures for resolving errors”); Official
Interpretation of Regulation E, 11(b)(1) (“Notice of Error From Sender”).


                                                   21
    Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 22 of 26 PageID #: 22




   86.           Where a Defendant determines after its investigation that no error has occurred it

must provide an explanation and inform the consumer of certain rights.

   87.     Specifically, 15 U.S.C. Sec. 1693f states in relevant part:

                 (d)Absence of error; finding; explanation

                 If the financial institution determines after its investigation pursuant
                 to subsection (a) or (c) that an error did not occur, it shall deliver or
                 mail to the consumer an explanation of its findings within 3
                 business days after the conclusion of its investigation, and upon
                 request of the consumer promptly deliver or mail to the consumer
                 reproductions of all documents which the financial institution relied
                 on to conclude that such error did not occur. The financial
                 institution shall include notice of the right to request reproductions
                 with the explanation of its findings.

   88.     Here, Defendants clearly violate these provisions by regularly, routinely and

explicitly requiring far more information as a condition of opening, investigating and/or

favorably resolving account holder’s disputes than the very limited information required by

Section 1693f.

   89.     And as set forth above, even when a consumer provides this information,

Defendants’ standard response requires still more information,

   90.     When a consumer does not provide this additional information, the dispute is

summarily rejected without the explanation and disclosure of the right to investigation materials

required under 1693f(d).

   91.     And even where a consumer does provide this additional information, his or her

dispute is subject to rejection due to Defendants’ unlawful imposition upon the accountholder of

the burden of proof.

   92.     Specifically, pursuant to Section 1693g(b), it is Defendants’ burden to prove that the

disputed transfer was authorized:



                                                   22
    Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 23 of 26 PageID #: 23




        (b) BURDEN OF PROOF.--In any action which involves a consumer's liability
       for an unauthorized electronic fund transfer, the burden of proof is upon the
       financial institution to show that the electronic fund transfer was authorized or, if
       the electronic fund transfer was unauthorized, then the burden of proof is upon the
       financial institution to establish that the conditions of liability set forth in
       subsection (a) have been met, and, if the transfer was initiated after the effective
       date of section 905, that the disclosures required to be made to the consumer
       under section 905(a)(1) and (2) were in fact made in accordance with such
       section.
   93.      However, Defendants are explicit in their reversal of that burden, regularly denying

claims on grounds that they “we do not have enough evidence to determine the activity was

unauthorized”.

   94.      Moreover, the EFTA places the burden of proof on the financial institution to

demonstrate that challenged transfers were authorized or, if they were unauthorized, that the

consumer can be held liable for them. 15 U.S.C. § 1693g(b).

   95.      Accountholders’ rights under the EFTA are non-waivable. Specifically, 15 U.S.

Code § 1693l (Waiver of rights”) states in relevant part that “No writing or other agreement

between a consumer and any other person may contain any provision which constitutes a waiver

of any right conferred or cause of action created by this subchapter.”

   96.      On information and belief, Defendants’ routine violation of the EFTA’s error

resolution provisions is based in part on its incorrect belief that consumers must indemnify

Square for unauthorized transfers, i.e. for “(f) any other party’s access and/or use of the Services

with your unique name, password orother appropriate security code.” Square General Terms of

Service at ¶ 15.

   97.      Defendants acts and omissions set forth above constitute violations of the EFTA.

   98.      As a direct and proximate result of Defendants’ violations of the EFTA, Plaintiff is

entitled to an award of statutory and actual damages as well as attorney’s fees and costs.




                                                 23
    Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 24 of 26 PageID #: 24




    99.       Defendants’ routine refusal to accept, open, investigate or resolve disputes in the

consumer’s favor and its imposition of the burden of proof on the consumer contrary to statute

constitutes a violation of 1693f(e), entitling Plaintiff (and each member of the class) to treble

damages.

                                SECOND CLAIM FOR RELIEF
                  (Deceptive Acts and Practices Unlawful, NYGBL § 349 et seq.)

    100.      Plaintiff repeats and re-alleges and incorporates by reference the foregoing

paragraphs.

    101.      In the course of its dealings with Plaintiff, Defendants have engaged in deceptive

conduct in the conduct of business, trade, commerce or the furnishing of a service in this state

and constituted a violation of §349 independent of whether Defendants’ conduct violated any

other law.

    102.      Defendants’ deceptive conduct included, without limitation, denying dispute claims

for unlawful reasons while deceptively stating or inferring that these reasons were proper.

    103.      Defendants’ conduct as alleged herein is “consumer oriented.”

    104.      Indeed, far from a “one shot transaction,” Defendants engage in the allegedly

unlawful conduct on a routine basis with many thousands of consumers using standardized

polices, procedures and form/boilerplate communications.

    105.      Defendants’ misconduct as set forth above is thus part of a recurring policy and

practice.

    106.      Each of these deceptive acts and practices is one that has a broad impact on

consumers.

    107.      Due to these violations of NYGBL § 349, Plaintiff has suffered actual damages and

is entitled to:



                                                  24
Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 25 of 26 PageID #: 25




           actual damages;

           treble damages;

           punitive damages;

           declaratory judgment that Defendants have violated the statute;

           injunctive relief barring Defendants from henceforth committing the deceptive acts

            and practices set forth herein;

           costs; and

           reasonable attorney’s fees.

WHEREFORE, Plaintiff seeks judgment in her favor and damages against Defendants:

       A.      An order certifying this case as a class action under Fed. R. Civ. P. 23, naming

               Plaintiff as Class Representative, and appointing his attorneys as Class Counsel;

       B.      An award of actual damages, treble damages, statutory damages, punitive

               damages, attorney’s fees and costs; and

       C.      such other and further relief as may be necessary, just, and proper.




                                      [continued on next page]




                                                25
    Case 1:20-cv-05119 Document 1 Filed 10/23/20 Page 26 of 26 PageID #: 26




                                 DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury as to all

issues so triable.

Dated: October 23, 2020

                                                      /s/ Daniel A. Schlanger
                                                      Daniel A. Schlanger
                                                      Schlanger Law Group LLP
                                                      80 Broad Street, Suite 1301
                                                      New York, NY 10004
                                                      T: 212-500-6114
                                                      F: 646-612-7996
                                                      E: dschlanger@consumerprotection.net


                                                      /s/Beth E. Terrell
                                                      Terrell Marshall Law Group, PLLC
                                                      Beth E. Terrell (to move for admission pro
                                                      hac vice)
                                                      Email: bterrell@terrellmarshall.com
                                                      936 North 34th Street, Suite 300
                                                      Seattle, Washington 98103-8869
                                                      Telephone: (206) 816-6603
                                                      Facsimile: (206) 319-5450


                                                      Counsel for Plaintiff and the Putative Class




                                                 26
